    Case 9:17-cv-00254-DNH-ATB Document 230 Filed 06/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

JEAN BERNIER,

                      Plaintiff,

              -v-                         9:17-CV-254

KOENIGSMANN et al.,

                      Defendants.

---------------------------------

APPEARANCES:                              OF COUNSEL:

JEAN BERNIER
Plaintiff, Pro Se
116-30 131st Street
Queens, NY 11420

WILSON, ELSER LAW FIRM                    NICOLE E. HAIMSON, ESQ.
Attorneys for Defendants
   Koenigsmann, Jones, Coryer,
   Donnelly, O’Connor-Ryerson,
   Gilfus, Hesse, Ashley, Gardner,
   Dinello, and Mueller
200 Great Oaks Boulevard, Suite 228
Albany, NY 12203

MEGGESTO, CROSSETT                        JAMES A. MEGGESTO, ESQ.
   & VALERINO, LLP
Attorneys for Defendant Jeavons
313 East Willow Street, Suite 201
Syracuse, NY 13203

DAVID N. HURD
United States District Judge
     Case 9:17-cv-00254-DNH-ATB Document 230 Filed 06/03/21 Page 2 of 3




         ORDER ADOPTING REPORT & RECOMMENDATION

   On March 6, 2015, pro se plaintiff Jean Bernier (“plaintiff”) filed this civil

rights action alleging that defendants violated his constitutional rights while

he was incarcerated at Auburn Correctional Facility and Southport

Correctional Facility. Dkt. No. 1.

   After plaintiff amended his complaint, Dkt. No. 20, the Western District of

New York severed a number of his claims and transferred them to this

judicial district, Dkt. Nos. 50, 51. Thereafter, the Court accepted plaintiff’s

Second Amended Complaint for filing. Dkt. No. 57, 63, 64.

   On July 28, 2017, defendants filed a partial motion to dismiss pursuant to

Federal Rule of Civil Procedure (“Rule”) 12(b)(6). Dkt. No. 71. That motion

was granted as to certain defendants and claims on March 15, 2018. Dkt. No.

96, 104. At the request of the plaintiff, several other defendants were

dismissed from this action on July 30, 2019. Dkt. Nos. 143–45.

   The parties completed discovery into plaintiff’s (1) Eighth Amendment

medical-indifference claims against defendants Ashley and

O’Connor-Ryerson; (2) Eighth Amendment medical-indifference claims

against defendants Koenigsmann, Mueller, Dinello, Jones, Coryer,

O’Connor-Ryerson, Ashley, Gardner, and Jeavons; (3) First Amendment

retaliation claims against defendants Ashley, O’Connor-Ryerson, and

Jeavons; and (4) First Amendment retaliation claims against defendants

                                       -2-
      Case 9:17-cv-00254-DNH-ATB Document 230 Filed 06/03/21 Page 3 of 3




Hesse, Gilfus, and Donnelly. Defendants have moved for summary judgment

on these claims pursuant to Rule 56. Dkt. Nos. 210, 213.

   On May 13, 2021, U.S. Magistrate Judge Andrew T. Baxter advised by

Report & Recommendation that defendants’ motions for summary judgment

be granted and that plaintiff’s Second Amended Complaint be

dismissed. Dkt. No. 229. Plaintiff has not filed an objection, and the time

period in which to do so has expired. See id.

   Upon review for clear error, the Report & Recommendation is accepted

and adopted in all respects. See FED. R. CIV. P. 72(b).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation (Dkt. No. 229) is accepted and adopted;

and

   2. Plaintiff’s complaint is DISMISSED with prejudice.

   The Clerk of the Court is directed to enter a judgment accordingly and

close the file.

   IT IS SO ORDERED.



Dated: June 3, 2021
       Utica, New York.




                                      -3-
